Citation Nr: 0900750	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  06-13 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from February 1965 to December 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

The appellant testified at a hearing before the Board at the 
RO in May 2008; the undersigned Veterans Law Judge presided.  

The issue concerning service connection for PTSD is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDING OF FACT

The appellant's current bilateral hearing loss and tinnitus 
are not related to service.  


CONCLUSIONS OF LAW

1.  The criteria are not met for service connection for 
bilateral hearing loss.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2008).  

2.  The criteria are not met for service connection for 
tinnitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss becomes manifest to a degree of 
10 percent within 1 year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The appellant's service medical records are silent for 
complaints or clinical findings of any hearing loss or 
tinnitus.  On the history portion of the report of his 
separation examination in October 1967, he denied a history 
of hearing loss.  On audiometric testing in October 1967, 
pure tone thresholds ranged from -10 dB to 0 dB at each 
tested frequency in both ears.  

Other than the appellant's report to a VA examiner in August 
2004, there is no evidence of any hearing loss or tinnitus 
for more than 30 years after his separation from service.  

On an authorized audiological evaluation in August 2004, pure 
tone thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

500
1000
2000
3000
4000
Right
25
15
40
35
30
Left
30
20
20
25
15

Speech audiometry revealed speech discrimination ability of 
92 percent in each ear.  

The examiner noted that the service medical records did not 
indicate any hearing loss or tinnitus while in service.  She 
also noted the appellant's report of having worked on the 
flight line while in service, and his having been exposed to 
loud jet engine noise and rifle noise during service without 
hearing protection.  The examiner also indicated that the 
appellant did not report any exposure to loud noise outside 
of his military service.  The appellant stated that his 
hearing loss and tinnitus began in 1965; his tinnitus was 
reportedly constant and bilateral.  Finally, the examiner 
commented that it was "less than likely" that the 
appellant's hearing loss and tinnitus were related to 
military service.  

Although the appellant testified at a hearing before the 
Board in May 2008, his testimony related only to his claimed 
PTSD.  

The Board observes that the August 2004 speech discrimination 
test results of 92 percent in each ear meet the criteria for 
a hearing loss disability.  38 C.F.R. § 3.385.  There is no 
medical evidence, however, linking any current hearing loss 
or tinnitus to service.  In fact, the August 2004 VA examiner 
specifically opined that it was less than likely that the 
appellant's hearing loss and tinnitus were related to 
service.  

Therefore, in the absence of medical evidence of a link 
between service and any current hearing loss or tinnitus, the 
criteria are not met for service connection for hearing loss 
or tinnitus.  

For the foregoing reasons, the claims for service connection 
for bilateral hearing loss and for tinnitus must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

In the present case, VA satisfied its duty to notify by means 
of an April 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claims, and of his and VA's respective duties for obtaining 
evidence.  

The record shows that the required notice was provided before 
the adverse decision in February 2005.  Although the 
appellant has the right to content-complying notice and 
proper subsequent VA process, he has received that notice.  
Moreover, the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices, including at a hearing.  
Also, in March 2006, the RO notified the veteran of the 
information and evidence necessary to establish the 
downstream elements of a rating and the effective date for a 
rating, as required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity, 
including at a hearing, to participate effectively in the 
processing of his claims and appeal.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2008).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
veteran has been afforded a VA compensation examination, and 
VA treatment records have been received.  No further 
development action is necessary.  


ORDER

Service connection for bilateral hearing loss is denied  

Service connection for tinnitus is denied.  


REMAND

Service connection for PTSD has been denied in this case on 
the basis that the evidence did not show that the appellant 
had been diagnosed as having PTSD and that he had not 
provided adequate details of the circumstances surrounding 
the events during service that he had reported as stressors 
for his PTSD.  The report of a November 2005 VA psychiatric 
evaluation discussed the appellant's report of helping clean 
up debris after a fatal plane crash during service as causing 
his PTSD.  However, the examiner indicated that the 
appellant's presentation and history were "not particularly 
suggestive of" a diagnosis of PTSD.  He stated that the 
claimed stressor seemed "unlikely to have precipitated such 
severe re-experiencing [symptoms] as he describes."  The 
examiner attributed the appellant's symptoms to a depressive 
disorder and chronic pain.  The only Axis I diagnoses listed 
were depressive disorder and alcohol and marijuana use in 
sustained, long-term remission.  In addition, the report of a 
psychiatric assessment at a Vet Center in April 2006 reflects 
diagnoses of dysthymic disorder with atypical features 
(chronic) and "sub-diagnostic PTSD."  

At his Board hearing in May 2008, the appellant submitted 
medical records that included an October 2007 statement by a 
private therapist who reported that the appellant presented 
with symptoms of PTSD and depression.  The examiner also 
appeared to relate several traumatic events that had been 
reported by the appellant to his PTSD.  Also received at the 
hearing was the April 2008 report of a detailed evaluation by 
a private psychiatrist.  The Axis I diagnoses listed by that 
examiner also included PTSD.  

Although the medical evidence now contains an unequivocal 
diagnosis of PTSD which is related to stressful events during 
service, as reported by the appellant, the occurrence of 
those events and the appellant's proximity to them have not 
been officially verified.  In addition, another examination 
is needed to obtain a medical opinion concerning the nexus, 
if any, between any current PTSD and any stressors that may 
be verified.  

Accordingly, the case is REMANDED for the following actions:

1.  Forward pertinent information 
concerning the appellant's assignments 
during service, as well as his 
descriptions of his claimed stressors for 
PTSD (including during his hearing), as 
well as the copies of the apparent Air 
Force Incident Reports, to the U.S. Army 
and Joint Services Records Research 
Center (JSRRC), and request any available 
information which might verify the 
appellant's claimed stressors.  

2.  Then, schedule the appellant for a 
psychiatric examination.  The examiner 
should review the claims file, including 
any information received from the JSRRC.  
The examiner's report should set forth in 
detail all current pertinent symptoms, 
clinical findings, and psychiatric 
diagnoses. The examiner should indicate 
the likelihood (i.e., 50 percent 
probability or greater) that the 
appellant currently has PTSD, and the 
likelihood that any current PTSD was 
caused by one or more verified stressors 
during service.  The examiner should 
discuss the previous opinions by VA and 
private examiners noted above, as 
appropriate, and should to the extent 
possible distinguish any differing 
opinions.  The examiner's opinion should 
be supported by adequate rationale.  

3.  Then, again consider the appellant's 
claim for service connection for PTSD.  
If the claim is not granted to his 
satisfaction, provide him and his 
accredited representative with a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
before returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


